Citation Nr: 0940786	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-41 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a left foot rash.

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids. 

4.  Entitlement to an initial compensable disability rating 
for a residual scar to the left wrist, status post ganglion 
cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.

The issues of service connection for a sinus disorder and a 
left foot rash, and an initial compensable disability rating 
for a left wrist scar are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDING OF FACT

Since October 14, 2003, the effective date of service 
connection, the Veteran's hemorrhoids have been manifested by 
subjective complaints of pain, itching, and occasional bloody 
stools.  The objective clinical evidence demonstrates the 
presence of internal and external hemorrhoids, with no 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue suggesting frequent recurrences.  
Topical medication is used upon flare-ups, which occur 
approximately twice per month.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2003 and March 2006, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In March 2006, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

Since this claim is the appeal of an initial disability 
rating, fully satisfactory notice was delivered after it was 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in the February 2009 
Supplemental Statement of the Case.  The Veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had additional 
notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2009).  Under Diagnostic Code 7336, a 10 percent rating is 
assigned when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is 
assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  A 30 percent rating is assigned when there is 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran's hemorrhoid disability has been rated as 
noncompensable.  He asserts that a compensable disability 
rating is warranted.

On September 2004 VA examination, the Veteran reported that 
he had experienced bleeding and pain beginning in 1987, when 
he was diagnosed a rectal fissure and internal hemorrhoids.  
Since that time, he had treated his hemorrhoids with 
Preparation H and stool softeners.  He did not currently have 
any problems associated with hemorrhoids.  Physical 
examination of the rectum and anus was negative for external 
skin tags or tenderness.  No diagnosis with regard to 
hemorrhoids was given. 

Private treatment records dated from 1995 to 2005 reflect 
only that in June 2006, the Veteran underwent a colonoscopy.  
At that time, a single polyp was found and a polypectomy was 
performed.  He was also diagnosed with internal hemorrhoids.

In August 2007, the Veteran testified before a Decision 
Review Officer of the RO, and stated that he experienced 
hemorrhoids about twice a month.  He knew that the 
hemorrhoids were imminent when his rectum began to itch.  
There was sometimes blood in his stools.  He had not sought 
treatment for his hemorrhoids.  It was difficult to sit or 
walk for a long period of time when experiencing hemorrhoids. 

On September 2008 VA examination, the Veteran reported rectal 
itching, pain, and burning about twice a month, with 
occasional bloody stools.  There was no thrombosis, fecal 
incontinence, swelling, or diarrhea.  He did not currently 
have hemorrhoids.  The diagnosis was external hemorrhoids, 
found to have no significant effects on his usual occupation.

Clinical records do not demonstrate that the Veteran has been 
treated for large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, as is necessary 
for a compensable disability rating.  Additionally, there is 
no suggestion that the Veteran's hemorrhoids have resulted in 
persistent bleeding.  The Veteran has contended that his 
hemorrhoids continue to burn and itch, and are uncomfortable, 
with occasional bleeding.  When he sees blood in his stools, 
he becomes afraid that his condition has worsened.  Although 
the Board is sympathetic to the Veteran's accounting of the 
severity of his current symptoms, the medical evidence does 
not support a higher rating.  On VA examination in September 
2004 and in September 2008, he did not have hemorrhoids 
present, and the diagnosis at each visit did not suggest that 
when he did have hemorrhoids, they were large or thrombotic, 
or that they were irreducible, with excessive redundant 
tissue. Accordingly, he is not entitled to an increased 
rating for his hemorrhoid disability. 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
hemorrhoid disability does not warrant a compensable rating 
since October 14, 2003, the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Extraschedular consideration

The Board has considered whether the record raises the matter 
of an extraschedular disability rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's hemorrhoids, 
but findings supporting a compensable rating have not been 
documented.  In addition, it has not been shown that the 
service-connected hemorrhoids have required frequent periods 
of hospitalization or has produced marked interference with 
the Veteran's employment beyond the intent of the rating 
schedule.  The Board thus finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.


ORDER

An initial compensable disability rating for hemorrhoids is 
denied.




	(CONTINUED ON NEXT PAGE)

REMAND

Unfortunately, a remand is required in this case prior to 
further disposition of the Veteran's claims for service 
connection for a sinus disorder and a left foot rash, and for 
an increased initial disability rating for a left wrist scar.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

With regard to his claim for an initial compensable 
disability rating for a left wrist scar, while in service, in 
1978 and again in 1981, the Veteran had a ganglion cyst 
removed from his left wrist.  He contends that he currently 
experiences pain and numbness over the scar area, from the 
wrist to the index finer, when he types with his left hand.  
The symptoms are alleviated when he rests his left hand, 
however, the condition makes it difficult for him to complete 
tasks in his job.  He believes that these symptoms are 
associated with his left wrist scar.  On September 2004 VA 
examination, the scar was found to be 4 centimeters by 1 
centimeter, and was nontender.  Hand grip was normal.  In 
September 2008, the Veteran underwent a VA peripheral nerves 
examination due to his left wrist complaints.  The examiner 
found no neurological deficit, and the Veteran was diagnosed 
with left hand nerve pain.  Neither VA examiner determined 
whether the left wrist scar was unstable, superficial, or 
resulted in the Veteran's complaints of limitation of 
function of the left hand.  The Veteran's scar is rated under 
Diagnostic Code 7805, which directs scars to be rated based 
upon limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Diagnostic Code 7804 may also 
be applicable to this claim, and provides for a single 
maximum 10 percent rating where superficial scars are 
painful.   38 C.F.R. § 4.118, Diagnostic Code 7804.  As it 
remains unclear to the Board whether the Veteran's left wrist 
scar warrants a compensable rating under the above criteria, 
a new VA examination is necessary.

With regard to the Veteran's claim for service connection for 
a left foot rash, the Veteran contends that in around 1988 or 
1989, he developed a foot rash on his left foot when he was 
at a Boy Scout jamboree with his son in Germany.  He contends 
that the foot rash has been recurrent for the past twenty 
years.  He uses anti-fungal cream which he receives from a 
friend working at a healthcare center.  His service medical 
records reflect that on November 1989 periodic physical 
examination, he was diagnosed with bilateral tinea pedis, 
mild.  These records also show that in August 1988, he 
complained of a right foot rash and received medication for 
the condition.  Post-service private treatment records 
reflect that he complained of a rash on his right foot in 
November 1999.  The Veteran underwent a VA examination in 
September 2004 for his claimed left foot rash, however, the 
examiner repeatedly referred to the Veteran's right foot 
throughout the examination.  Examination at that time 
revealed clear skin.  Due to the Veteran's history, the 
examiner felt that a differential diagnosis would include 
bullous tinea pedis or dyshidrosis.  He noted that tinea 
pedis could be a chronic and recurrent infection of the foot, 
contracted by communal showers or going barefoot.  He did 
not, however, provide an opinion as to whether the Veteran's 
differential diagnosis of bullous tinea pedis or dyshidrosis 
was related to his service.  Importantly, the examiner did 
not address the Veteran's claim for service connection for 
his left foot.  

With regard to his claim for service connection for a sinus 
disorder, the Veteran's service medical records reflect 
treatment for upper respiratory infections in January 1974, 
April 1993, and May 1993.  An April 1993 chest X-ray 
reflected no active pulmonary disease.  In August 1993, he 
was diagnosed with pharyngitis.  Post-service private medical 
records reflect that in March 2005, he was diagnosed and 
treated for acute sinusitis, acute bronchitis, and an upper 
respiratory infection.  In September 2006, he was diagnosed 
and treated for allegoric rhinitis, acute pharyngitis, and an 
upper respiratory infection.  In August 2007, he was 
diagnosed and treated for sinusitis.  The Veteran contends 
that he experienced symptoms of nasal congestion, sinus 
pressure, and related symptoms throughout his service, and 
has continuously experienced these symptoms since service.  

The Veteran is competent to report the incurrence of a left 
foot rash and a sinus condition in service, as these 
conditions are capable of lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board 
additionally finds the Veteran's testimony in this regard to 
be credible.

Although the Veteran has been afforded a VA examination with 
respect to his claim for service connection for a left foot 
rash and a sinus disorder, the examiner did not address 
whether the Veteran's current disabilities were related to 
his service.  Because it remains unclear to the Board whether 
the Veteran's current symptoms and disabilities are related 
to his period of active service, the Board finds that a 
remand for a new examination is necessary in order to fairly 
assess the merits of his claims.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current extent and severity of his left 
wrist scar.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination and 
the report should note that review.  The 
examiner's findings should specifically 
include the scar's size, whether it causes 
limitation of motion, is unstable or 
superficial, and whether it limits 
function.  If limitation of function is 
shown, the examiner should state what 
motions or functions are limited and to 
what extent.  

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on his employment and activities of 
daily life.  

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.


2.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any left foot rash.  
The examiner must review the claims file 
and should note that review in the report.  
Specifically the examiner should provide 
the following information:

(a)  Diagnose any skin disability of 
the left foot, currently or at 
anytime during the appeal period.

(b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any current left foot rash 
found on examination is related to 
the Veteran's service or treatment 
for tinea pedis during his service?  
In this regard, the examiner should 
consider the Veteran's statements 
that he incurred a skin rash to the 
left foot during a Boy Scout 
jamboree while in service and his 
lay statements of continuous 
symptoms of a foot rash after 
service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service 
injury but relied on the service 
treatment records to provide a 
negative opinion).  If the Veteran's 
left foot skin rash is related to 
some other cause, the examiner 
should so state.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss 
the prior medical evidence in detail 
and reconcile any contradictory 
evidence.

3.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any sinus disorder.  
The examiner must review the claims file 
and should note that review in the report.  
Specifically the examiner should provide 
the following information:

(a)  Diagnose any sinus disorder, 
currently or at anytime during the 
appeal period.

(b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any current sinus disorder 
found on examination, to include his 
post-service record of multiple 
upper respiratory infections, 
sinusitis, pharyngitis, and allergic 
rhinitis, is related to his service, 
to include his in-service diagnoses 
of upper respiratory infections, 
bronchitis, and pharyngitis.  If the 
Veteran's sinus disorder is related 
to some other cause, the examiner 
should so state.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss 
the prior medical evidence in detail 
and reconcile any contradictory 
evidence.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


